Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 18 January 2022, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-6, 8-13, and 15-22 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see Objection to the Drawings page 8, filed 18 January 2022, with respect to the objections of Fig. 6 have been fully considered and are persuasive in light of the Applicant’s amendments to the drawings.  The previous objection to Fig. 6 is withdrawn.
Applicant’s arguments, see Claim Rejections - 35 U.S.C. § 112 page 8, filed 18 January 2022, with respect to the rejections of claims 4, 11, and 18 (as well as dependent claims due to dependency) under 35 USC 112(b) have been fully considered and are persuasive in light of the Applicant’s amendments to the claims.  The previous 35 USC 112(b) rejections of claims , 11, and 18 (as well as dependent claims due to dependency) have been withdrawn.
Applicant’s arguments, see Rejections Under 35 U.S.C. § 102 pages 9-10, filed 18 January 2022, with respect to the rejections of claims 1, 8 and 15 under 35 USC 102(a)(1) have been fully considered in view of the amendments to the claims, which necessitated the new grounds of rejection provided below in view of newly found prior art.  Examiner notes wherein Applicant’s amendments to the claims changed the scope of the claims, thereby necessitating the new grounds of rejection provided below.

Claim Objections
Claims 3, 10 and 17 are objected to because of the following informalities:  
Claims 3, 10 and 17 recite: “… the plurality of task image pixel descriptors the task image are mapped to the plurality of teaching image pixel descriptors at an interval”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 8, 10-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki (US Pub. No. 20090234501) in view of Diankov (US Pub. No. 20200238519).
Regarding Claim 1:
Ishizaki
A method of controlling a robotic device, comprising: ([0024], discloses a controller that controls the robot to move in whatever direction it is directed)
positioning the robotic device within a task environment; ([0024], discloses a controller that tasks the robot to move to any location it is instructed to within the work area; [0025] discloses performing a task based on a set of instructions; [0026] discloses using viewable environment to inform controller via a communication device)
Ishizaki does teach performing an autonomous operation by correlating a captured image to a stored image.  Ishizaki does not teach mapping pixel descriptors associated with a first group of pixels in a current image to another group of pixels in a teaching image, however, Diankov does teach:
mapping a plurality of task image pixel descriptors associated with a first group of pixels in a task image of a scene in the task environment to a plurality of teaching image pixel descriptors associated with a second group of pixels in a teaching image of a teaching environment, each task image pixel descriptor of the plurality of task image pixel descriptors comprising a first pixel value associated with a pixel in the first group of pixels, and each teaching image pixel descriptor of the plurality of teaching image pixel descriptors comprising a second pixel value associated with a pixel in the second group of pixels ([0096], discloses grouping a set of pixels in a current image whose values correspond to a group of pixels in the master data as an object), the first pixel value associated with each task image pixel descriptor having a same value as the second pixel value associated with the teaching image pixel descriptor mapped to the respective task image pixel descriptor; ([0148], discloses the pixel group of the current image having the same value as the pixel group in the master data)
Ishizaki for the mapping by pixel groupings and values in Diankov because this would have yielded predictable results to one of ordinary skill in the art, namely the ability to match the task image to the teaching image. 
Ishizaki further teaches:
defining a relative transform between the task image and the teaching image based on mapping the plurality of task image pixel descriptors; and ([0061], discloses using image block information of a current image and a teaching image to determine a distance between the current image and teaching image; [0062], discloses assigning values to pixels in a present image and a past teaching image and calculates the difference between the pixels in the present image and the past teaching image; [0039], discloses a teaching mode in which image and operating parameter information is stored in a database; [0069], discloses the robotic updates the starting position parameter starting based on the image received from the image capturing unit and the difference in the teaching image data)
updating parameters of a set of parameterized behaviors based on the relative transform to perform a task corresponding to the teaching image.  ([0098], discloses that control device uses current image and a desired target state information to search the teaching database for a combination, or set, of behaviors that must be performed to achieve a desired state; [0069], discloses the robotic device moving to a new starting position based on the image received from the image capturing unit and the difference, or relative transform, in the teaching image data and updates the x and y displacement for a movement operation to move to a more desirable position for task completion)

Regarding Claim 3:
The combination of Ishizaki and Diankov teach the limitations of claim 1.  Ishizaki further teaches:
in which the plurality of task image pixel descriptors the task image are mapped to the plurality of teaching image pixel descriptors at an interval. ([0041], discloses that after completion of a task in the teaching mode the controller creates search data based on the image data; [0042], discloses that the controller connects the search data, read image data, and information in the operation data buffer; [0043], discloses that this process of creating search data based on data read from the image is repeated continuously)

Regarding Claim 4:
Ishizaki and Diankov teach the limitations of claim 1. Ishizaki further teaches:
in which: first position of the robotic device in the task environment is different from a second position of the robotic device during training in the teaching environment. ([0046], discloses using the search data as a pattern which is then used to recall image data when there is an orientation deviation; [0069], discloses a correction operation that compares key image data and selected image data to determine the difference in position between the images and can direct the robot to correct the starting position)

Regarding Claim 5:
Ishizaki and Diankov teach the limitations of claim 4. Ishizaki
in which the first position and the second position are associated with one or both of a starting location or pose of the robotic device.  ([0046], discloses using the search data as a pattern which is then used to recall image data when there is an orientation deviation; [0069], discloses a correction operation that compares key image data and selected image data to determine the difference in position between the images and can direct the robot to correct the starting position)

Regarding Claim 6:
Ishizaki and Diankov teach the limitations of claim 4. Ishizaki further teaches:
in which the first position and the second position are associated with one or both of a  starting location or pose of an object on which the task is performed. ([0090], discloses that even if the target object is not in a predetermined location that the work execution can still be completed once it recalls the relevant teaching image)

Regarding Claim 8:
Ishizaki teaches:
An apparatus for controlling a robotic device, the apparatus comprising: ([0024], discloses a controller that controls the robot to move in whatever direction it is directed)
a memory; and ([0052], discloses storing information in a memory unit; [0031], discloses a memory unit for storing programs executed by the controller)
at least one processor coupled to the memory, the at least one processor configured:
to position the robotic device within a task environment; ([0024], discloses a controller that controls the robot to move to any location it is instructed to; [0025] discloses performing a task based on a set of instructions; [0026] discloses using viewable environment to inform controller via a communication device)
Ishizaki does teach performing an autonomous operation by correlating a captured image to a stored image.  Ishizaki does not teach mapping pixel descriptors associated with a first group of pixels in a current image to another group of pixels in a teaching image, however, Diankov does teach:
to map a plurality of task image pixel descriptors associated with a first group of pixels in a task image of a scene in the task environment to a plurality of teaching image pixel descriptors associated with a second group of pixels in a teaching image of a teaching environment, each task image pixel descriptor of the plurality of task image pixel descriptors comprising a first pixel value associated with a pixel in the first group of pixels, and each teaching image pixel descriptor of the plurality of teaching image pixel descriptors comprising a second pixel value associated with a pixel in the second group of pixels ([0096], discloses grouping a set of pixels in a current image whose values correspond to a group of pixels in the master data as an object), the first pixel value associated with each task image pixel -3- 77220206v.1Docket No.: 2019-583 / IP-A-3982 descriptor having a same value as the second pixel value associated with the teaching image pixel descriptor mapped to the respective task image pixel descriptor; ([0148], discloses the pixel group of the current image having the same value as the pixel group in the master data)
It would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the mapping using blocks and directional line elements in Ishizaki for the mapping Diankov because this would have yielded predictable results to one of ordinary skill in the art, namely the ability to match task images to teaching images. 
to define a relative transform between the task image and the teaching image based on mapping the plurality of task image pixel descriptors; and ([0061], discloses using image block information of a current image and a teaching image to determine a distance between the current image and teaching image; [0062], discloses assigning values to pixels in a present image and a past teaching image and calculates the difference between the pixels in the present image and the past teaching image; [0039], discloses a teaching mode in which image and operating parameter information is stored in a database; [0069], discloses the robotic updates the starting position parameter starting based on the image received from the image capturing unit and the difference in the teaching image data)
to update parameters of a set of parameterized behaviors based on the relative transform to perform a task corresponding to the teaching image. ([0098], discloses that control device uses current image and a desired target state information to search the teaching database for a combination, or set, of behaviors that must be performed to achieve a desired state; [0069], discloses the robotic device moving to a new starting position based on the image received from the image capturing unit and the difference, or relative transform, in the teaching image data and updates the x and y displacement for a movement operation to move to a more desirable position for task completion)

Regarding Claim 10:
Ishizaki and Diankov teach the limitations of claim 8.  Ishizaki further teaches:
in which the plurality of task image pixel descriptors the task image are mapped to the plurality of teaching image pixel descriptors at an interval. ([0041], discloses that after completion of a task in the teaching mode the controller creates search data based on the image data; [0042], discloses that the controller connects the search data, read image data, and information in the operation data buffer; [0043], discloses that this process of creating search data based on data read from the image is repeated continuously)

Regarding Claim 11:
Ishizaki and Diankov teach the limitations of claim 10. Ishizaki further teaches:
in which: first position of the robotic device in the task environment is different from a second position of the robotic device during training in the teaching environment. ([0046], discloses using the search data as a pattern which is then used to recall image data when there is an orientation deviation; [0069], discloses a correction operation that compares key image data and selected image data to determine the difference in position between the images and can direct the robot to correct the starting position)

Regarding Claim 12:
Ishizaki and Diankov teach the limitations of claim 11. Ishizaki further teaches:
in which the first position and the second position are associated with one or both of a starting location or pose of the robotic device.  ([0046], discloses using the 

Regarding Claim 13:
Ishizaki and Diankov teach the limitations of claim 11. Ishizaki further teaches:
in which the first position and the second position are associated with one or both of a  starting location or pose of an object on which the task is performed. ([0090], discloses that even if the target object is not in a predetermined location that the work execution can still be completed once it recalls the relevant teaching image)

Regarding Claim 15:
Ishizaki teaches:
A non-transitory computer-readable medium having program code recorded thereon for controlling a robotic device, the program code executed by a processor and comprising: ([0031], discloses a memory unit for storing programs executed by the controller)
program code to position the robotic device within a task environment; ([0024], discloses a controller that controls the robot to move to any location it is instructed to; [0025] discloses performing a task based on a set of instructions; [0026] discloses using viewable environment to inform controller via a communication device)
Ishizaki does teach performing an autonomous operation by correlating a captured image to a stored image.  Ishizaki does not teach mapping pixel descriptors associated with a first group of Diankov does teach:
program code to map a plurality of task image pixel descriptors associated with a first group of pixels in a task image of a scene in the task environment to a plurality of teaching image pixel descriptors associated with a second group of pixels in a teaching image of a teaching environment, each task image pixel descriptor of the plurality of task image pixel descriptors comprising a first pixel value associated with a pixel in the first group of pixels, and each teaching image pixel descriptor of the plurality of teaching image pixel descriptors comprising a second pixel value associated with a pixel in the second group of pixels ([0096], discloses grouping a set of pixels in a current image whose values correspond to a group of pixels in the master data as an object), the first pixel value associated with each task image pixel descriptor having a same value as the second pixel value associated with the teaching image pixel descriptor mapped to the respective task image pixel descriptor; ([0148], discloses the pixel group of the current image having the same value as the pixel group in the master data)
It would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the mapping using blocks and directional line elements in Ishizaki for the mapping by pixel groupings and values in Diankov because this would have yielded predictable results to one of ordinary skill in the art, namely the ability to match task images to teaching images. 
program code to define a relative transform between the task image and the teaching image based on mapping the plurality of task image pixel descriptors; and ([0061], discloses using image block information of a current image and a teaching image to determine a distance between the current image and teaching image; [0062], 
program code to update parameters of a set of parameterized behaviors based on the relative transform to perform a task corresponding to the teaching image. ([0098], discloses that control device uses current image and a desired target state information to search the teaching database for a combination, or set, of behaviors that must be performed to achieve a desired state; [0069], discloses the robotic device moving to a new starting position based on the image received from the image capturing unit and the difference, or relative transform, in the teaching image data and updates the x and y displacement for a movement operation to move to a more desirable position for task completion)

Regarding Claim 17:
The combination of Ishizaki and Diankov teach the limitations of claim 15.  Ishizaki further teaches:
in which the plurality of task image pixel descriptors the task image are mapped to the plurality of teaching image pixel descriptors at an interval. ([0041], discloses that after completion of a task in the teaching mode the controller creates search data based on the image data; [0042], discloses that the controller connects the search data, read image data, and information in the operation data buffer; [0043], 
Regarding Claim 18:
Ishizaki and Diankov teach the limitations of claim 17. Ishizaki further teaches:
in which: first position of the robotic device in the task environment is different from a second position of the robotic device during training in the teaching environment. ([0046], discloses using the search data as a pattern which is then used to recall image data when there is an orientation deviation; [0069], discloses a correction operation that compares key image data and selected image data to determine the difference in position between the images and can direct the robot to correct the starting position)

Regarding Claim 19:
Ishizaki and Diankov teach the limitations of claim 18. Ishizaki further teaches:
in which the first position and the second position are associated with one or both of a starting location or pose of the robotic device.  ([0046], discloses using the search data as a pattern which is then used to recall image data when there is an orientation deviation; [0069], discloses a correction operation that compares key image data and selected image data to determine the difference in position between the images and can direct the robot to correct the starting position)

Regarding Claim 20:
Ishizaki and Diankov teach the limitations of claim 18. Ishizaki
in which the first position and the second position are associated with one or both of a  starting location or pose of an object on which the task is performed. ([0090], discloses that even if the target object is not in a predetermined location that the work execution can still be completed once it recalls the relevant teaching image)

Claims 2, 9, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki (US Pub. 20090234501) in view of Diankov (US Pub. No. 20200238519) further in view of Ogata ("Robotic Assembly Operation Teaching in a Virtual Environment”).
Regarding Claim 2:
Ishizaki and Diankov disclose the limitations of claim 1.  Ishizaki and Diankov do not teach the limitations of claim 2 wherein the behaviors are trained by a user in a virtual reality environment, however, Ogata does teach:
in which the set of parameterized behaviors comprises behaviors performed by a user while the robotic device was trained to perform the task with a virtual reality interface.  (Page 392 paragraphs 7-8, discloses use of virtual reality for an operator to interact with a virtual environment as a robot to perform an assembly task and then transfers data to the robot to be used in autonomous execution of the task)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teaching method of the work robot in Ishizaki and Diankov to incorporate the use of a virtual reality teaching environment and teaching by showing method as taught by Ogata because it would allow for those without robot programming knowledge to be able to teach robots to perform tasks.  Ishizaki and Ogata are analogous art because they are in the field of teaching tasks to be performed by an autonomous robot.

Regarding Claim 9:
Ishizaki and Diankov disclose the limitations of claim 8.  Ishizaki and Diankov do not teach the limitations of claim 9 wherein the behaviors are trained by a user in a virtual reality environment, however, Ogata does teach:
in which the set of parameterized behaviors comprises behaviors performed by a user while the robotic device was trained to perform the task with a virtual reality interface. (Page 392 paragraphs 7-8, discloses use of virtual reality for an operator to interact with a virtual environment as a robot to perform an assembly task and then transfers data to the robot to be used in autonomous execution of the task)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teaching method of the work robot in Ishizaki and Diankov to incorporate the use of a virtual reality teaching environment and teaching by showing method as taught by Ogata because it would allow for those without robot programming knowledge to be able to teach robots to perform tasks.  Ishizaki and Ogata are analogous art because they are in the field of teaching tasks to be performed by an autonomous robot.

Regarding Claim 16:
Ishizaki and Diankov disclose the limitations of claim 15.  Ishizaki and Diankov do not teach the limitations of claim 16 wherein the behaviors are trained by a user in a virtual reality environment, however, Ogata does teach:
in which the set of parameterized behaviors comprises behaviors performed by a user while the robotic device was trained to perform the task with a virtual reality interface. (Page 392 paragraphs 7-8, discloses use of virtual reality for an 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the teaching method of the work robot in Ishizaki and Diankov to incorporate the use of a virtual reality teaching environment and teaching by showing method as taught by Ogata because it would allow for those without robot programming knowledge to be able to teach robots to perform tasks.  Ishizaki and Ogata are analogous art because they are in the field of teaching tasks to be performed by an autonomous robot.

Regarding Claim 21:
Ishizaki and Diankov teach the limitations of claim 1.  The combination of Ishizaki and Diankov do teach that the teaching operation of the work robot is performed in the same work space as the task would be performed.  Ishizaki and Diankov do not teach the similarities between two separate environments, however, Ogata does teach:
in which the task environment and the teaching environment are associated with a same environment. (Page 393 paragraph 11, discloses that he operator sets up the teaching environment so that it simulates the task environment)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of teaching the work robot tasks in Ishizaki and Diankov to incorporate the teaching in a separate virtual environment as taught by Ogata because the use of a virtual environment to teach tasks requires less physical labor or human interaction in order to set up a physical teaching environment.  Ishizaki and Ogata are analogous art because they are in the field of teaching tasks to be performed by an autonomous robot.

Regarding Claim 22:
Ishizaki and Diankov teach the limitations of claim 8.  The combination of Ishizaki and Diankov do teach that the teaching operation of the work robot is performed in the same work space as the task would be performed.  Ishizaki and Diankov do not teach the similarities between two separate environments, however, Ogata does teach:
in which the task environment and the teaching environment are associated with a same environment. (Page 393 paragraph 11, discloses that he operator sets up the teaching environment so that it simulates the task environment)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of teaching the work robot tasks in Ishizaki and Diankov to incorporate the teaching in a separate virtual environment as taught by Ogata because the use of a virtual environment to teach tasks requires less physical labor or human interaction in order to set up a physical teaching environment.  Ishizaki and Ogata are analogous art because they are in the field of teaching tasks to be performed by an autonomous robot.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664